DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Honed Blade and Apparatus for the Same.
The amendments filed 12-17-2019 and 10-23-2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  It is noted that the substitute specification paragraph numbers will be utilized below.  The added material which is not supported by the original disclosure is as follows:
With regards to Figure 2A (now Figure 2) in the 12-17-2019 amendment, how the angle is drawn represented by “α” is new matter.  Using the paragraph numbers in the most recent specification, paragraphs [0032] and [0033] appear to be the only places disclosing the angles however neither of these paragraphs support angle measurement “α” as shown in Figure 2A (now Figure 2).  The angle is disclosed as being an included angle which “α” is not as it is exterior to the blade.  Using Figure 2, it is 
With regards to paragraph [0026] line 4 of the 10-23-2020 amendment, the newly amended phrase “depth Y can also range from about 0.1 inches to about 1.0 inches” is new matter.  The original paragraph [0026] only provides support for depth Y as “between 0.1 inches and 1.0 inches”.  The original specification provided many different ranges for width X but only provided one range for Y. 
With regards to paragraph [0039] line 4 of the 10-23-2020 amendment, the newly added phrase “ranging from 5 to 30 degrees” is new matter.  Paragraph [0032] only provides support for the range between 5 and 30 degrees which excludes 5 degrees and 30 degrees while the newly added phrase includes 5 degrees and 30 degrees.
With regards to paragraph [0039] line 4 of the 10-23-2020 amendment, the newly added phrase “ranging from 5 to 30 degrees relative to the blade substrate” is new matter.  Paragraph [0032] does not support the measurement being relative to anything let alone the blade substrate.    
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 16 and 22, the depth range “about 0.1 inches to about 1.0 inch” is not supported by the original specification and is new matter.  The original specification only supports the Y range to be between 0.1 inches and 1.0 inches.
With regards to claims 16, 17, 19, 20, and 22, the depth dimensions are unclear.  The added Y range is new matter.  The original Y range is between 0.1 inches and 1.0 inches.  The depth values in the claims all feature the indefinite word “about”. Without proper guidance on what can and cannot be considered “about” a value, these values can be interpreted outside the supported Y range which is not supported and is new matter.
With regards to claim 21, there is no support for a second facet formed on the other facet.  Claim 21 is new matter.  It is unclear what structure allows for the second facet to be on the first facet when the Figures clearly show one facet on each side of the blade where their intersection defines the cutting edge.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 15, and 22, the phrase “first facet…at an angle” is unclear.  It is unclear what structure represents the other boundary defining the claimed angle.  The angle is measured from the facet to what other structure to define the range?  As written, the facet can be measure in relation to any other structure to define the range allowing the angle to be different each time. 
With regards to claims 1, 15, and 22, the phrase “facet formed on the cutting edge” is unclear.  What structure allows for the facet to be on the cutting edge?  The facet defines the cutting edge and cannot be on an edge that it defines.
With regards to claims 5-14, each of these claims discloses the phrase “cutting edge has a width”.  As written, the claims 5-14 width is a different width than the cutting edge width introduced in claim 1.  Claims 5-14 all need to be amended so the that they say “the width”.
 With regards to claims 16, 17, 19, 20, and 22, the depth dimensions are unclear.  The added Y range is new matter.  The original Y range is between 0.1 inches and 1.0 inches.  The depth values in the claims all feature the indefinite word “about”. Without 
With regards to claim 21, what structure allows for the second facet to be formed on the other facet?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-17 and 19-22, are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Buchbinder (5,333,382) in view of Pope (4,782,590) and Clipstone et al. (6,684,513).  
With regards to claims 1, 15, 16, and 22, Buchbinder discloses the invention including a blade apparatus (10) with a razor blade with a depth and a width (22a) having a cutting edge formed at an edge along the width (46), the width ranging about 0.1 to about 1.0 inch (column 6 lines 6-9, 0.2cm-3cm = 0.079 inches-1.181 inches), a facet formed on the cutting edge at an angle (Fig. 12), and a depth ranging from about 
With regards to claims 3, 5-14, 17, and 19-21, Buchbinder discloses the blade is a unitary metallic member (column 6 lines 13-17), a cutting edge width that is about 0.10, 0.20, 0.30, 0.40, 0.50, 0.60, 0.70, 0.80, 0.90, 1.00 inches (all of these dimensions fall within the width range 0.079 inches-1.181 inches), the depth is about 0.25, 0.5, 0.75 inches (all of these dimensions fall within the length range 0.079 inches-1.181 inches), and a second facet formed on the at least one facet (Fig. 12).
However, with regards to claims 1, 15, and 22, Buchbinder fails to disclose the cutting edge is a honed cutting edge.
Pope teaches it is old and well known in the art of shaving blades intended for eyebrows to incorporate a honed cutting edge (column 2 lines 56-58).  As indicated by column 2 lines 56-58, honing is one known option to create a razor-like edge and it would have been obvious to have utilized any known method of creating the edge including honing.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Buchbinder with a honed cutting edge, as taught by Pope, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 1, 15, and 22, Buchbinder fails to disclose the facet angle is between five and thirty degrees.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection.  Some of the issues were not addressed and the rejections remain.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 April 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724